Citation Nr: 0722438	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-03 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD); depression.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a left knee injury.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of trauma to the tailbone, including herniated 
nucleus pulposus of L5-S1 lumbosacral vertebrae.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
prostatitis.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fracture of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2002 and July 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that the veteran's representative wrote in 
the April 2007 Appellant's Brief that the veteran had not 
specifically withdrawn his appeal with respect to his claims 
for entitlement to service connection for prostratitis and 
entitlement to a compensable evaluation for hemorrhoids.  
Such assertion is supported by the record.  Thus, those 
issues will be considered in this appeal and are included on 
the title page of this decision.    

The record also shows that the veteran testified at a RO 
hearing in January 2004 regarding the issues on appeal.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issues of entitlement to a compensable evaluation for 
service-connected hemorrhoids and service connection for 
residuals of trauma to the tailbone, including herniated 
nucleus pulposus of L5-S1 lumbosacral vertebrae are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed December 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for PTSD because there was no objective evidence 
to show a current diagnosis of the mental disorder and the 
veteran's service medical records showed no verified or 
verifiable stressful event in service sufficient to 
precipitate a diagnosis of PTSD.  The RO also denied service 
connection for depression because there was no evidence of 
any chronic depression having been incurred in service.  The 
RO explained that the evidence showed a diagnosis of 
depression; however, it had not been linked to service and 
there was no evidence of any chronic depression having been 
incurred in service.    

3.  Evidence received subsequent to the December 2000 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

4.  The competent medical evidence of record shows that the 
veteran's current PTSD has been linked to his claimed in-
service stressor event of sustaining multiple injuries during 
an in-service motor vehicular accident; however, the claimed 
stressor event has not been sufficiently corroborated by 
credible supporting evidence.  The veteran's current 
depression is not shown to be related to service.    

5.  By an unappealed December 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for bilateral hearing loss because the evidence of 
record to include the veteran's service medical records and 
private treatment records did not show audiometric findings 
that met the definition of a hearing disability for VA 
compensation purposes.

6.  Evidence received subsequent to December 2000 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  

7.  By an unappealed November 1997 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for residuals of a left knee injury because the 
veteran's service medical records were negative for complaint 
or treatment for an injury to the left knee.  

8.  Evidence received subsequent to the November 1997 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

9.  The competent medical evidence of record does not show 
that the veteran's current left knee disorder is related to 
service or that arthritis of the left knee manifested to a 
compensable level within one year of discharge.  

10.  By an unappealed December 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for residuals of trauma to the tail bone, 
including herniated nucleus pulposus of the L5-S1 vertebrae, 
because the condition was not shown to have been incurred in 
or aggravated by service and there was no link between the 
current disorder and service.

11.  Evidence received subsequent to the December 2000 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

10.  By an unappealed December 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for prostatitis because there was no objective 
evidence to show the existence of the disorder.  

11.  Evidence received subsequent to December 2000 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the veteran's claim.  

12.  By an unappealed December 2000 rating decision, the RO 
concluded that the veteran was not entitled to service 
connection for fracture of the right shoulder because there 
was no objective evidence to show the existence of the 
disorder.  

13.  Evidence received subsequent to the December 2000 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

14.  The competent medical evidence of record does not show 
that the veteran's current right shoulder disorder is related 
to service or that arthritis of the right shoulder manifested 
to a compensable level within one year of discharge.  


CONCLUSIONS OF LAW

1.  The November 1997 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996). 

2.  The December 2000 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).   

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD; 
depression is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2006).  

4.  PTSD; depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2006).

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2006).

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
left knee injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2006).

7.  Residuals of a left knee injury were not incurred in or 
aggravated by active service nor may arthritis be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

8.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
trauma to the tailbone, including herniated nucleus pulposus 
of L5-S1 lumbosacral vertebrae is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2006).

9.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for prostatitis is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2006).

10.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
fracture of the right shoulder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2006).

11.  Residuals of a fracture of the right shoulder were not 
incurred in or aggravated by active service nor may arthritis 
be presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in January 2002, the RO advised the 
veteran that his claims for a lumbar condition, fracture of 
the right shoulder, left knee injury, hearing loss, and PTSD 
had previously been denied in a December 2000 rating decision 
and explained that he would have to submit evidence not 
previously considered showing that his claimed disorder was 
incurred in or aggravated by his active duty.  The RO also 
described the type of evidence that the veteran should submit 
in support of his claims to reopen and advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO further wrote that VA would 
consider any evidence that the veteran submitted or would 
make reasonable efforts to help him obtain any evidence that 
he identified which may provide a connection between his 
claimed disability and his military service and asked the 
veteran to send the information describing additional 
evidence or the evidence itself to the RO within 60 days from 
the date of the letter.  Thus, the veteran was essentially 
asked to provide any evidence in his possession that 
pertained to his claims.  38 C.F.R. § 3.159 (b)(1) (2006).  
Moreover, the RO explained to the veteran that VA may be able 
to pay him back to the date his claim was received if the 
requested information or evidence was received within one 
year from the date of the letter and VA decided that he was 
entitled to benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).    

While the Board observes that the January 2002 VCAA notice 
letter did not address the element of degree of disability 
and misidentified the rating decision that had previously 
denied the veteran's left knee claim, such notice defects 
constitute harmless error in this case.  The veteran did not 
submit new and material evidence in order to reopen his 
claims for service connection of bilateral hearing loss and 
prostatitis and his claims for PTSD/depression, residuals of 
a left knee injury, and residuals of a right shoulder 
fracture were denied on the merits, for reasons explained 
below.  Thus, no disability rating will be assigned and the 
lack of notice with respect to the degree of disability 
element is deemed moot.  The Board also observes that the RO 
misidentified the prior rating decision that had denied 
service connection for the veteran's left knee; however, the 
RO did inform the veteran that he needed to submit new and 
material evidence to reopen his claim and his claim was 
reopened by way of the submission of such evidence, as will 
be explained below.  Thus, it is clear that the veteran was 
not harmed by the error.  
  
The Board further observes that the RO provided the veteran 
with a copy of the September 2002 and July 2003 rating 
decisions, the January 2005 Statement of the Case (SOC), and 
the April 2005 and July 2005 Supplemental Statements of the 
Case (SSOCs), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a local hearing in January 2004.  The Board also 
observes that the veteran's service medical records, service 
personnel records, private medical records and correspondence 
from October 1972 to March 2005, VA treatment records and 
correspondence from July 1997 to March 2005, VA examination 
reports dated in July 1997 and October 2000, lay statements 
from the veteran's wife, sister, godmother, and cousin, and 
numerous statements from the veteran are of record.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

The record reflects that the veteran is in receipt of social 
security disability benefits; however, no attempt to obtain 
such records is apparent.  Nonetheless, the Board finds that 
a remand to obtain such records is not necessary before 
adjudicating the veteran's claims for PTSD/depression, 
bilateral hearing loss, a left knee disorder, prostatitis, 
and a right shoulder disorder because neither the veteran nor 
his representative has indicated that the social security 
records contain information relevant to any of those issues.  
Furthermore, the veteran's claims for PTSD, a left knee 
disorder, and right shoulder disorder are being denied on the 
merits because the evidence does not show that the veteran's 
claimed motor vehicle accident occurred during his period of 
service or that he sustained injury to the right shoulder and 
left knee in service.  Thus, the social security records are 
clearly not pertinent to those claims because the records 
would not verify the occurrence of the accident in service 
and would be essentially duplicative of evidence already of 
record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	New and Material Evidence 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen his claims for 
entitlement to service connection was initiated in October 
2001, the revised definition of "new and material evidence" 
is applicable to his claims.

PTSD/Depression

In the December 2000 rating decision, the RO concluded that 
the veteran was not entitled to service connection for PTSD 
because there was no objective evidence to show a current 
diagnosis of the mental disorder.  The RO explained that none 
of the evidence considered, including the veteran's service 
medical records and treatment records, contained a confirmed 
diagnosis of PTSD.  The RO also wrote that the veteran's 
service medical records showed no verified or verifiable 
stressful event in service sufficient to precipitate a 
diagnosis of PTSD and explained that the veteran had not 
provided specific enough information in his stressor 
statement.  The RO also denied service connection for 
depression because there was no evidence of any chronic 
depression having been incurred in service.  The RO explained 
that the evidence showed a diagnosis of depression; however, 
it had not been linked to service and there was no evidence 
of any chronic depression having been incurred in service.  
The veteran received notification of the denial of his 
PTSD/depression claim and was advised regarding his appellate 
rights in December 2000 correspondence; however, he did not 
pursue an appeal at that time and the rating decision became 
final.  The Board notes that the evidence considered by the 
RO prior to rendering its December 2000 rating decision 
included the veteran's service medical records, the DD Form 
214, private treatment records dated from October 1972 to May 
2000 that contain findings of depression and reference the 
veteran's report of diagnosis for PTSD, the July 1997 VA 
examination reports to include the heart examination report 
that notes that the veteran reported that he had had 
flashbacks to his on the job injury and had been diagnosed 
with PTSD, the October 2000 VA examination report, and 
written statements from the veteran from November 1996 to 
September 2000.    
The evidence received since December 2000 consists of 
duplicate service medical records and private treatment 
records; service personnel records, lay statements written by 
the veteran's sister dated in July 2002 and February 2003, 
the veteran's cousin (a registered nurse) dated in July 2002 
and February 2003, and the veteran's godmother dated in July 
2002 and February 2003, and the veteran's wife dated in March 
2003; the veteran's VA treatment records from July 1997 to 
November 2004; correspondence from the veteran's Vet Center 
readjustment counselor (M.M., M.Ed., NCC) dated in August 
2001 and January 2004; a letter written by the veteran's VA 
treating psychiatrist (E.A.W., M.D.) dated in March 2005; the 
January 2004 RO hearing transcript; letters written by a 
private orthopedic specialist (C.L.R., M.D.) dated in July 
2003 and March 2005; and numerous written statements 
submitted by the veteran and/or his representative from 
October 2001 to April 2007.  Except for the duplicate service 
medical records and private treatment records, the 
aforementioned evidence was not previously considered by VA 
prior to the December 2000 decision and, consequently, 
qualifies as "new" evidence.  

After reviewing the new evidence, the Board additionally 
finds that material evidence has been received.  In 
particular, the veteran's VA treatment records from July 2003 
to November 2004 include multiple diagnoses of PTSD by his 
treating psychiatrist (E.A.W., M.D.).  In addition, the 
veteran's readjustment counseling therapist (M.M., M.Ed., 
LPC) referenced the veteran's diagnosis of PTSD by Dr. E.A.W. 
and explained that the veteran had been receiving Vet Center 
services for PTSD since February 2000 in correspondence dated 
in January 2004.  The Board further observes that Dr. E.A.W. 
wrote in March 2005 correspondence that the veteran suffered 
from chronic PTSD as a result of the motor vehicle accident 
that occurred during the veteran's Korean service.  Moreover, 
the veteran has submitted lay statements from his sister, 
godmother, and cousin who recall that the veteran suffered 
multiple injuries in a motor vehicle accident in service.    
  
In sum, evidence received subsequent to the December 2000 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the evidence contains a confirmed diagnosis of 
PTSD and a competent medical opinion that links the veteran's 
currently diagnosed PTSD to a claimed in-service stressor 
(i.e., motor vehicle accident while serving in Korea).  Thus, 
the veteran has submitted new and material evidence.      

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of PTSD is reopened.

Bilateral Hearing Loss
    
In the December 2000 rating decision, the RO concluded that 
the veteran was not entitled to service connection for 
bilateral hearing loss because the evidence of record to 
include the veteran's service medical records and private 
treatment records did not show audiometric findings that met 
the definition of a hearing disability for VA compensation 
purposes.  The veteran received notification of the denial of 
his bilateral hearing loss claim and was advised regarding 
his appellate rights in December 2000 correspondence; 
however, he did not pursue an appeal at that time and the 
rating decision became final.  The Board notes that the 
evidence considered by the RO prior to rendering its December 
2000 rating decision included the veteran's service medical 
records, the DD Form 214, private treatment records dated 
from October 1972 to May 2000, VA examination reports dated 
in July 1997 and October 2000, and written statements from 
the veteran dated from November 1996 to September 2000.    
The evidence received since December 2000 consists of 
duplicate service medical records and private treatment 
records; service personnel records; lay statements written by 
the veteran's sister dated in July 2002 and February 2003, 
the veteran's cousin (a registered nurse) dated in July 2002 
and February 2003, and the veteran's godmother dated in July 
2002 and February 2003, and the veteran's wife dated in March 
2003; the veteran's VA treatment records from July 1997 to 
November 2004; correspondence from the veteran's Vet Center 
readjustment counselor (M.M., M.Ed., NCC) dated in August 
2001 and January 2004; the January 2004 RO hearing 
transcript; letters written by a private orthopedic 
specialist (C.L.R., M.D.) dated in July 2003 and March 2005; 
a letter written by the veteran's VA treating psychiatrist 
(E.A.W., M.D.) dated in March 2005; and numerous written 
statements submitted by the veteran and/or his representative 
from October 2001 to April 2007.  Except for the duplicate 
service medical records and private treatment records, the 
aforementioned evidence was not previously considered by VA 
prior to the December 2000 decision and, consequently, 
qualifies as "new" evidence.  

Nevertheless, the Board finds that the newly submitted 
evidence is not also material as it shows no treatment for 
hearing loss and contains no current diagnosis of bilateral 
hearing loss that meets the definition of a hearing 
disability for VA compensation purposes.  

In sum, the evidence received subsequent to the December 2000 
rating decision was not previously considered by VA; however, 
it does not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim because it does not show that the 
veteran currently suffers from a hearing impairment as 
defined by 38 C.F.R. § 3.385.  Thus, the veteran has not 
submitted new and material evidence.      

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for bilateral hearing loss is not reopened.

Residuals of a Left Knee Injury

In the November 1997 rating decision, the RO concluded that 
the veteran was not entitled to service connection for a left 
knee injury because the veteran's service medical records 
were negative for complaint or treatment for an injury to the 
left knee.  The veteran received notification of the denial 
of his left knee claim and was advised regarding his 
appellate rights in December 1997 correspondence; however, he 
did not pursue an appeal at that time and the rating decision 
became final.  The Board notes that the evidence considered 
by the RO prior to rendering its July 1997 rating decision 
included the veteran's service medical records that contain 
no complaints, findings, or treatment for any left knee 
problems and make no reference to the occurrence of a motor 
vehicular accident in service, the DD Form 214, the July 1997 
VA heart examination report that included an impression of 
"status post left knee injury while in the service" based 
solely on the veteran's reported history, the July 1997 VA 
joints examination report that included a diagnosis of left 
knee patellar femoral pain syndrome, the July 1997 VA 
radiological report noting an impression of "probable very 
mild degenerative joint disease of the left knee", and 
written statements from the veteran dated from November 1996 
to July 1997.    
The evidence received since November 1997 consists of 
duplicate service medical records; private medical records 
dated from October 1972 to May 2000; service personnel 
records; the October 2000 VA examination report; lay 
statements written by the veteran's sister dated in July 2002 
and February 2003, the veteran's cousin (a registered nurse) 
dated in July 2002 and February 2003, and the veteran's 
godmother dated in July 2002 and February 2003, and the 
veteran's wife dated in March 2003; the veteran's VA 
treatment records from July 1997 to November 2004; 
correspondence from the veteran's Vet Center readjustment 
counselor (M.M., M.Ed., NCC) dated in August 2001 and January 
2004; the January 2004 RO hearing transcript; letters written 
by a private orthopedic specialist (C.L.R., M.D.) dated in 
July 2003 and March 2005; a letter written by the veteran's 
VA treating psychiatrist (E.A.W., M.D.) dated in March 2005; 
and numerous written statements submitted by the veteran 
and/or his representative from March 2000 to April 2007.  
Except for the duplicate service medical records, the 
aforementioned evidence was not considered by VA prior to the 
November 1997 rating decision and, consequently, qualifies as 
"new" evidence.  

After review of the newly submitted evidence, the Board finds 
that the veteran has also submitted material evidence.  
Specifically, the lay statements written by the veteran's 
sister (J.P.R.) in July 2002 and February 2003, the veteran's 
godmother (E.C.) written in July 2002 and February 2003, and 
the veteran's cousin (C.H.B.) in July 2002 are material as 
they relate to a previously unestablished fact and raise a 
reasonable possibility of substantiating the fact (i.e., the 
veteran's injury to the left knee in service).  In her July 
2002 and February 2003 letters, J.P.R. explained that the 
veteran had previously written letters to her and their 
deceased mother during his South Korean service wherein he 
informed them that he had sustained injury to his left knee 
during a motor vehicle accident that occurred in 1968 and had 
received treatment at a local army hospital for his injury.  
In her July 2002 and February 2003 letters, E.C. reported 
that she recalled that the veteran had injured his left knee 
in a truck accident in service.  In her July 2002 letter, 
C.H.B. wrote that the veteran had corresponded with her 
during his service about an injury to the left knee sustained 
in a truck accident to verify that he was receiving proper 
medical care for his injuries at that time.  The lay 
statements are presumed credible for the purpose of reopening 
the veteran's claim.  The Board additionally observes that 
the veteran's private orthopedic physician (C.L.R.) wrote in 
her March 2005 letter that the veteran's current left knee 
disorder was related to the injury sustained during the motor 
vehicular accident in service.         

In sum, evidence received subsequent to the December 2000 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the evidence suggests that the veteran 
sustained injury to his left knee during service.  Thus, the 
veteran has submitted new and material evidence.      

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of residuals of a left knee injury is reopened.

Low Back Disorder

In the December 2000 rating decision, the RO concluded that 
the veteran was not entitled to service connection for 
residuals of trauma to the tail bone, including herniated 
nucleus pulposus of the L5-S1 vertebrae, because the 
condition was not shown to have been incurred in or 
aggravated by service and there was no link between the 
current disorder and service.  The RO explained that the 
veteran's service medical records showed that the veteran 
fell off of a truck onto his buttocks in September 1967 and 
continued to complain of pain in the coccyx area for 10 days 
following the accident; however, the veteran was not 
subsequently seen for lumbar or sacral complaints in service 
and was clinically evaluated to have a normal spine at 
separation.  The RO also noted that there was no indication 
of any residuals of trauma to the tail bone from the injury 
sustained in service in the veteran's private treatment 
records from June 1977 to January 2000.  The veteran received 
notification of the denial of his low back claim and was 
advised regarding his appellate rights in December 2000 
correspondence; however, he did not pursue an appeal at that 
time and the rating decision became final.  The Board notes 
that the evidence considered by the RO prior to rendering its 
December 2000 rating decision included the veteran's service 
medical records that show that the veteran sought treatment 
for low back pain in September 1967 (i.e., initially after 
falling off the back of a truck and approximately one week 
later after falling from a telephone pole), the DD Form 214, 
private treatment records dated from October 1972 to May 
2000, VA examination reports dated in July 1997 and October 
2000, and written statements from the veteran from November 
1996 to September 2000.    
The evidence received since December 2000 consists of 
duplicate service medical records and private treatment 
records; service personnel records; lay statements written by 
the veteran's sister dated in July 2002 and February 2003, 
the veteran's cousin (a registered nurse) dated in July 2002 
and February 2003, and the veteran's godmother dated in July 
2002 and February 2003, and the veteran's wife dated in March 
2003; the veteran's VA treatment records from July 1997 to 
November 2004; correspondence from the veteran's Vet Center 
readjustment counselor (M.M., M.Ed., NCC) dated in August 
2001 and January 2004; a letter written by the veteran's VA 
treating psychiatrist (E.A.W., M.D.) dated in March 2005; the 
January 2004 RO hearing transcript; letters written by a 
private orthopedic specialist (C.L.R., M.D.) dated in July 
2003 and March 2005; and numerous written statements 
submitted by the veteran and/or his representative from 
October 2001 to April 2007.  Except for the duplicate service 
medical records and private treatment records, the 
aforementioned evidence was not considered by VA prior to the 
December 2000 decision and, consequently, qualifies as 
"new" evidence.  

After reviewing the newly submitted evidence, the Board 
additionally finds that material evidence has been received.  
In particular, Dr. C.L.R. wrote in a March 2005 letter that 
the veteran showed extensive osteoarthritic changes and 
degenerative disc disease at L3-L4 and L5-S1 on an x-ray and 
an MRI of the lumbar spine and was diagnosed with lumbosacral 
spondylosis and herniated disc mainly at L3-L4.  Dr. C.L.R. 
further concluded that the veteran's lumbar spine disorder 
was related to his active military service.   

In sum, evidence received subsequent to the December 2000 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the evidence contains a diagnosis of a 
currently diagnosed low back disorder that has been linked by 
competent medical opinion to the veteran's active military 
service.  Thus, the veteran has submitted new and material 
evidence.      

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of residuals of trauma to the tail bone, including 
herniated nucleus pulposus of the L5-S1 lumbar vertebrae is 
reopened.




Prostatitis

In the December 2000 rating decision, the RO concluded that 
the veteran was not entitled to service connection for 
prostatitis because there was no objective evidence to show 
the existence of the disorder.  The RO explained that the 
veteran's service medical records and private treatment 
records did not show treatment or diagnosis of a chronic 
prostate disorder.  The veteran received notification of the 
denial of his claim and was advised regarding his appellate 
rights in December 2000 correspondence; however, he did not 
pursue an appeal at that time and the rating decision became 
final.  The Board notes that the evidence considered by the 
RO prior to rendering its December 2000 rating decision 
included the veteran's service medical records, the DD Form 
214, private treatment records dated from October 1972 to May 
2000, VA examination reports dated in July 1997 and October 
2000, and written statements from the veteran from November 
1996 to September 2000.    
The evidence received since December 2000 consists of 
duplicate service medical records and private treatment 
records; service personnel records; lay statements written by 
the veteran's sister dated in July 2002 and February 2003, 
the veteran's cousin (a registered nurse) dated in July 2002 
and February 2003, and the veteran's godmother dated in July 
2002 and February 2003, and the veteran's wife dated in March 
2003; the veteran's VA treatment records from July 1997 to 
November 2004; correspondence from the veteran's Vet Center 
readjustment counselor (M.M., M.Ed., NCC) dated in August 
2001 and January 2004; a letter written by the veteran's VA 
treating psychiatrist (E.A.W., M.D.) dated in March 2005; the 
January 2004 RO hearing transcript; letters written by a 
private orthopedic specialist (C.L.R., M.D.) dated in July 
2003 and March 2005; and numerous written statements 
submitted by the veteran and/or his representative from 
October 2001 to April 2007.  Except for the duplicate service 
medical records and private treatment records, the 
aforementioned evidence was not considered by VA prior to the 
December 2000 decision and, consequently, qualifies as 
"new" evidence.  

Nevertheless, the Board finds that the newly submitted 
evidence is not also material as it contains no clinical 
findings or treatment for prostatitis.  

In sum, the evidence received subsequent to the December 2000 
rating decision was not previously considered by VA; however, 
it does not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim because it does not show that the 
veteran has been diagnosed with prostatitis.  Thus, the 
veteran has not submitted new and material evidence.      

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for prostatitis is not reopened.

Residuals of Fracture of Right Shoulder 

The Board notes that the RO initially denied service 
connection for a right shoulder fracture in November 1997.  
In the December 2000 rating decision, the RO again concluded 
that the veteran was not entitled to service connection for 
fracture of the right shoulder because there was no objective 
evidence to show the existence of the disorder.  The RO 
explained that the veteran's service medical records and 
private treatment records from 1977 to 2000 did not show 
evidence of a right shoulder fracture.  The veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in December 2000 
correspondence; however, he did not pursue an appeal at that 
time and the rating decision became final.  The Board notes 
that the evidence considered by the RO prior to rendering its 
December 2000 rating decision included the veteran's service 
medical records, the DD Form 214, private treatment records 
dated from October 1972 to May 2000, the July 1997 VA heart 
examination report that included an impression of "status 
post right shoulder injury while in the service" based 
solely on the veteran's reported history, the July 1997 VA 
joints examination report that included a diagnosis of right 
rotator cuff tendinitis and biceps tendinitis, the July 1997 
VA radiological report noting an impression of " normal 
right shoulder", the October 2000 VA examination report, and 
written statements from the veteran from November 1996 to 
September 2000.

The evidence received since December 2000 consists of 
duplicate service medical records and private treatment 
records; service personnel records; lay statements written by 
the veteran's sister dated in July 2002 and February 2003, 
the veteran's cousin (a registered nurse) dated in July 2002 
and February 2003, and the veteran's godmother dated in July 
2002 and February 2003, and the veteran's wife dated in March 
2003; the veteran's VA treatment records from July 1997 to 
November 2004; correspondence from the veteran's Vet Center 
readjustment counselor (M.M., M.Ed., NCC) dated in August 
2001 and January 2004; a letter written by the veteran's VA 
treating psychiatrist (E.A.W., M.D.) dated in March 2005; the 
January 2004 RO hearing transcript; letters written by a 
private orthopedic specialist (C.L.R., M.D.) dated in July 
2003 and March 2005; and numerous written statements 
submitted by the veteran and/or his representative from 
October 2001 to April 2007.  Except for the duplicate service 
medical records and private treatment records, the 
aforementioned evidence was not considered by VA prior to the 
December 2000 decision and, consequently, qualifies as 
"new" evidence.  

After review of the newly submitted evidence, the Board finds 
that the veteran has also submitted material evidence.  
Specifically, the lay statements written by the veteran's 
sister (J.P.R.) in July 2002 and February 2003, the veteran's 
godmother (E.C.) written in July 2002 and February 2003, and 
the veteran's cousin (C.H.B.) in July 2002 are material as 
they relate to a previously unestablished fact and raise a 
reasonable possibility of substantiating the fact (i.e., the 
veteran's injury to the right shoulder in service).  In her 
July 2002 and February 2003 letters, J.P.R. explained that 
the veteran had previously written letters to her and their 
deceased mother during his South Korean service wherein he 
informed them that he had sustained injury to his right 
shoulder during a motor vehicle accident that occurred in 
1968 and had received treatment at a local army hospital for 
his injury.  In her July 2002 and February 2003 letters, E.C. 
reported that she recalled that the veteran had injured his 
right shoulder in a truck accident in service.  In her July 
2002 letter, C.H.B. wrote that the veteran had corresponded 
with her during his service about an injury to his right 
shoulder that was sustained during a truck accident to verify 
that he was receiving proper medical care for his injury at 
that time.  The lay statements are presumed credible for the 
purpose of reopening the veteran's claim.  The Board 
additionally observes that the veteran's private orthopedic 
physician (C.L.R.) wrote in her March 2005 letter that the 
veteran's current right shoulder disorder was related to the 
injury sustained during the motor vehicular accident in 
service.       

In sum, evidence received subsequent to the December 2000 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the evidence suggests that the veteran 
sustained injury to his right shoulder during service.  Thus, 
the veteran has submitted new and material evidence.      

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of residuals of a fracture of the right shoulder 
is reopened.


III.	Service Connection 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

VA regulation 38 C.F.R. § 3.304(f) (2006) sets forth the 
three elements required to establish service connection for 
PTSD.  In order for service connection to be awarded for 
PTSD, the record must show:  (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The Board notes that the veteran does not contend and the 
record does not show that he engaged in combat and that his 
claimed stressor is related to combat.  Thus, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor in 
this case.  
  
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  

PTSD/Depression

The veteran contends that he currently suffers from PTSD as a 
result of incidents that occurred while during his military 
service.  During the course of this appeal, the veteran has 
asserted the following claimed stressor events: (1) suffering 
multiple broken bones and injuries in a motor vehicle crash 
while serving in South Korea; (2) surviving a near-explosion 
a while dismantling a 105 artillery round from its canister 
while stationed at Fort Hood, Texas; 3) having live rounds 
fired at the veteran by a fellow soldier during basic 
training at Fort Polk in Louisianna; and 
4) falling from a telephone pole and sustaining injury in 
September 1967.  

The medical evidence of record clearly shows that the veteran 
is currently diagnosed with PTSD and depression.  As 
discussed above, the veteran's VA treatment records from July 
2003 to November 2004 include multiple diagnoses of PTSD and 
Major Depressive Disorder (MDD) by his treating psychiatrist 
(E.A.W., M.D.).  In addition, the veteran's readjustment 
counseling therapist (M.M., M.Ed., LPC) wrote in January 2004 
correspondence that the veteran had been receiving Vet Center 
services for PTSD since February 2000.  Furthermore, Dr. 
E.A.W. wrote in March 2005 correspondence that the veteran 
currently suffers from chronic PTSD.    

It is also noted that Dr. E.A.W. linked the veteran's PTSD to 
one of the veteran's claimed in-service stressor events 
(i.e., multiple injuries sustained in a motor vehicular 
accident in service) in his March 2005 letter.  [The Board 
notes that Dr. E.A.W. did not link the veteran's PTSD to any 
of his other claimed stressor events and did not link the 
veteran's depression to service.]  The Board additionally 
observes that there is no competent medical opinion to the 
contrary of record.  

In regard to the veteran's claimed stressor event, however, 
the Board notes that there is conflicting evidence of record 
regarding the question of whether the motor vehicular 
accident described by the veteran actually occurred.

In support of his claim, the veteran has submitted lay 
statements written by his sister (J.P.R.), godmother (E.C.), 
and cousin (C.H.B.).  In her July 2002 and February 2003 
letters, J.P.R. essentially related that she recalled reading 
letters that the veteran had previously written letters to 
her and their deceased mother during his service wherein he 
informed them that he had sustained injury to his right 
shoulder, left knee, and forehead during a serious motor 
vehicle accident that occurred in the spring of 1968 while 
stationed in South Korea and had received treatment at a 
nearby army hospital for his injuries at that time.  J.P.R. 
also noted that the veteran had had very restless sleep due 
to flashbacks of falling when he returned home from service.  
In addition, E.C. reported in her July 2002 and February 2003 
letters that she recalled that the veteran had sustained 
injury to his right shoulder, left knee, and head in a truck 
accident in the spring of 1968 and was treated at a South 
Korean hospital for the injuries.  E.C. added that the 
veteran suffered a head injury when he was thrown through the 
front windshield of the vehicle.  Furthermore, C.H.B. wrote 
in her July 2002 letter that she recalled that the veteran 
had been injured in a truck accident in 1968 while in South 
Korea.  She also wrote that the veteran had often 
corresponded with her and her family about his injuries to 
the right shoulder, left knee, and head to verify that he was 
receiving proper medical care for his injury at that time.  

Conversely, the veteran's service medical records are absent 
of any references to a motor vehicular accident and show no 
treatment for injuries to the right shoulder, left knee, or 
head.  There are also no notations regarding any psychiatric 
problems in service.  Furthermore, the September 1968 
separation examination report, which was noted less than a 
year after the veteran's claimed motor vehicular accident was 
to have occurred according to the lay reports, shows that 
evaluations of the veteran's head, lower extremities, and 
upper extremities were normal.  His psychiatric evaluation 
was also normal at that time.  The Board additionally notes 
that the veteran's service personnel records make no 
reference to a motor vehicular accident or any injuries to 
the right shoulder, left knee, or head during service.     

After careful review of the evidence, the Board finds that 
the evidence does not sufficiently corroborate the veteran's 
claimed motor vehicular accident in service.  While the Board 
recognizes that the veteran's sister, godmother, and cousin 
are considered competent to report their observations and 
their recollection with respect to the veteran's report of 
injury, the Board affords more probative weight to the 
service records, which include no notations regarding an in-
service vehicular accident that resulted in multiple injuries 
to the veteran.  The Board finds the veteran's service 
records particularly persuasive when considering the 
descriptions of the severity of the accident and its related 
injuries.  Such injuries would very likely have been 
documented in the records if the accident had occurred and 
there is no indication that the service records are 
incomplete.  The Board further observes that the veteran told 
the July 1997 heart examiner that he had been having 
flashbacks of an on-the-job injury at that time and had been 
diagnosed with PTSD; he made no mention of an accident in 
service.  As the veteran's 1997 report was made many years 
before filing his service connection claim for PTSD and 
depression, the Board also affords it significant probative 
value.  

In sum, the veteran's claimed stressor event has not been 
corroborated by credible supporting evidence and the evidence 
does not otherwise show that a currently diagnosed 
psychiatric disorder is related to military service.  Thus, 
the Board finds that the preponderance of the evidence weighs 
against the veteran's claim and, therefore, service 
connection for PTSD/depression is not warranted.  

Left Knee Injury and Right Shoulder Fracture Residuals

The veteran essentially contends that he injured his left 
knee and right shoulder during a motor vehicle crash in the 
spring of 1968 while serving in South Korea, which caused his 
current left knee and right shoulder disorders.  

The medical evidence of record shows that the veteran 
currently suffers from a left knee disorder.  In her March 
2005 letter, Dr. C.L.R. detailed the veteran's medical 
history as it relates to treatment for his left knee.  Dr. 
C.L.R. wrote that x-rays and an MRI of the veteran's left 
knee revealed that the veteran's left knee had deteriorated 
to the point that she proceeded with a total knee replacement 
with destructive ligaments and advanced degenerative 
arthritic changes of the knee in May 2003.  In regard to the 
veteran's right shoulder, the Board notes that the July 1997 
joints examiner noted a diagnosis of right rotator cuff 
tendinitis and biceps tendinitis.  While a more recent 
diagnosis of a right shoulder disorder is not apparent in the 
record, there is also no indication that the 1997 diagnosis 
is no longer appropriate as tendinitis is not likely to have 
resolved since that time.  

It is also noted that Dr. C.L.R. linked the veteran's left 
knee and right shoulder disorders to the veteran's report of 
having sustained injury to his left knee in a vehicular 
accident during his period of service in Korea in the 
aforementioned March 2005 correspondence.  The Board observes 
that there is no competent medical opinion to the contrary of 
record.  

The Board again notes, however, that there is conflicting 
evidence of record regarding the question of whether the 
motor vehicular accident described by the veteran actually 
occurred.

In support of his claim, the veteran has submitted lay 
statements written by his sister (J.P.R.), godmother (E.C.), 
and cousin (C.H.B.).  In her July 2002 and February 2003 
letters, J.P.R. essentially related that she recalled reading 
letters that the veteran had previously written letters to 
her and their deceased mother during his service wherein he 
informed them that he had sustained injury to his right 
shoulder, left knee, and forehead during a serious motor 
vehicle accident that occurred in the spring of 1968 while 
stationed in South Korea and had received treatment at a 
nearby army hospital for his injuries at that time.  In 
addition, E.C. reported in her July 2002 and February 2003 
letters that she recalled that the veteran had sustained 
injury to his right shoulder, left knee, and head in a truck 
accident in the spring of 1968 and was treated at a South 
Korean hospital for the injuries.  E.C. added that the 
veteran suffered a head injury when he was thrown through the 
front windshield of the vehicle.  Furthermore, C.H.B. wrote 
in her July 2002 letter that she recalled that the veteran 
had been injured in a truck accident in 1968 while in South 
Korea.  She also wrote that the veteran had often 
corresponded with her and her family about his injuries to 
the right shoulder, left knee, and head to verify that he was 
receiving proper medical care for his injury at that time.  

Conversely, the veteran's service records are absent of any 
references to a motor vehicular accident and show no 
treatment for injuries to the right shoulder, left knee, or 
head.  Indeed, the September 1968 separation examination 
report shows that evaluations of the veteran's lower 
extremities and upper extremities were normal at that time.  
The Board also notes that the veteran's service personnel 
records make no reference to a motor vehicular accident or 
any injuries to the right shoulder or left knee during 
service.  In further regard to the veteran's claimed right 
shoulder fracture, the Board notes that the July 1997 
radiological report notes an impression of  a normal right 
shoulder and shows no indication that the veteran had 
previously suffered a fracture of the right shoulder, as 
contended by the veteran.       

After careful review of the evidence, the Board finds that 
the evidence does not sufficiently corroborate the veteran's 
claim that he suffered injury to the left knee and right 
shoulder during a motor vehicular accident in service.  While 
the Board recognizes that the veteran's sister, godmother, 
and cousin are considered competent to report their 
observations and their recollection with respect to the 
veteran's report of injury, the Board again affords more 
probative weight to the service records, which include no 
notations regarding an in-service vehicular accident that 
resulted in multiple injuries to the veteran to include an 
injury to the left knee and right shoulder.  The Board finds 
the veteran's service records particularly persuasive in 
light of the severity of the accident and its related 
injuries as described by the veteran.  Such injuries would 
very likely have been documented in the records if the 
accident had occurred and there is no indication that the 
veteran's service records are incomplete.  

Moreover, there is no indication in the record that arthritis 
of the left knee or right shoulder manifested to a 
compensable level within one year of discharge or that the 
disorders are otherwise related to the veteran's military 
service.  

As the veteran's account of an in-service injury to the left 
knee and fracture of the right shoulder is not sufficiently 
supported by the evidence of record, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims.  Therefore, service connection for residuals of a 
left knee injury and residuals of a right shoulder fracture 
is not warranted.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; 
depression and the claim is reopened.

2.  Entitlement to service connection for PTSD and depression 
is denied.

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened; the appeal is denied.  

4.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a left knee injury and the claim is reopened.

5.  Entitlement to service connection for residuals of a left 
knee injury is denied.

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
trauma to the tailbone, including herniated nucleus pulposus 
of L5-S1 lumbosacral vertebrae, is reopened.

7.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for prostatitis is 
not reopened; the appeal is denied.  

8.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a fracture of the right shoulder and the claim is reopened.

9.  Entitlement to service connection for residuals of a 
fracture of the right shoulder is denied.  



REMAND

After careful review of the record, the Board finds that 
additional notification and development is necessary before 
proceeding to adjudicate the merits of the veteran's claims 
for entitlement to a compensable rating for his service-
connected hemorrhoids and entitlement to service connection 
for a low back disorder.

In regard to the veteran's hemorrhoids claim, the Board notes 
that the veteran was improperly advised that his claim had 
previously been denied and he needed to submit new and 
material evidence to reopen the claim in January 2002 
correspondence.  The January 2002 VCAA notice letter also 
failed to address the element of degree of disability.  
Furthermore, the record reflects that the veteran has not 
been afforded a VA examination to determine whether his 
service-connected hemorrhoids have increased in severity.    

In regard to the veteran's low back claim, the Board notes 
that the service medical records show that the veteran was 
treated for low back pain in September 1967.  In addition, 
Dr. C.L.R. linked the veteran's current low back disorder to 
his military service.  The Board notes, however, that a prior 
treatment record dated in March 1979 linked the veteran's low 
back problems at that time to an incident of heavy lifting 
that had taken place approximately three months earlier.  The 
veteran has not been afforded with a VA examination or nexus 
opinion with respect to his back claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to a compensable evaluation 
for service-connected hemorrhoids and 
entitlement to service connection for a 
low back disorder.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to that 
effect should be placed in the veteran's 
claims folder.

3.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any low back 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion as to 
whether the veteran's low back disorder is 
at least as likely as not (i.e., 
probability of 50 percent) causally or 
etiologically related to his military 
service to include any symptomatology 
shown therein.  (The examiner should 
particularly note the veteran's service 
medical records showing treatment for low 
back pain in September 1967 and private 
treatment records from October 1972 to May 
2000 that include notations regarding 
treatment for low back pain).  The 
examiner should explain the basis for his 
or her opinion and note that the claims 
file was available for review.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.  

4.  The veteran should be afforded with an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of the veteran's 
service-connected hemorrhoids.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished and reported in 
detail.  The examiner should specify 
whether or not the veteran's hemorrhoids 
are: large or thrombotic, irreducible, 
manifested by excessive redundant tissue, 
evidenced by frequent recurrences, 
manifested by persistent bleeding, 
manifested by secondary anemia, and 
manifested by fissures.  The examiner 
should confirm review of the claims file.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

5.  After any additional notification or 
development that the RO deems necessary is 
undertaken, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


